 IA theMatterof SHELLAB ROERGRAINPRODUCTSCOMPANYandFLomIAND CEREAL WORKERS UNION,No. 20765Case No. C-453.--Decided July 18, 1938Soy Bean Processing Industry-Interference,Restraint,and Coercion:con-duct of ballot byemployer-Company-DominatedUnion:interferencewithadministration;assistanceand supportdisestablished,as agency for col-lective bargaining-Contract: with company-dominatedunion,voidand of noeffect ; employer ordered toceasegiving effectto-Discrimination:discharges ;refusalsto reinstate ; policy ofsubmittinghireand tenure of strikers togroup of employees ; charges of,not sustained as to four persons-Strike:result of discriminatory discharge of unionmembers-Reinstatement Ordered:discharged employees ; employees refused reinstatement ; strikers-BackPay:awarded ; not to include period between date of Intermediate Report and dateofDecision in case of employees as, to whom Trial Examiner recommendeddismissal of complaint-CollectiveBargaining:charges of failure to bargaincollectively not sustained.Mr. Stephen M. Reynolds,for the Board.Vail,MillscCArmstrong,byMr. Robert P. Vail,ofDecatur,Ill., for the respondent.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Flour and CerealWorkers Union, No. 20765, herein called the Union, the NationalLabor Relations Board, herein called the Board, by Leonard C.Bajork, Regional Director for the Thirteenth Region (Chicago, Illi-nois), issued a complaint, dated October 28, 1937, against ShellabargerGrain Products Company, Decatur, Illinois, herein called the respon-dent, alleging that the respondent had engaged in and was engagingin unfairlabor practicesaffectingcommerce within the meaning ofSection 8 (1), (3), and (5) and Section2 (6) and(7) of theNationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing, were duly servedupon the respondent and the Union.8 N. L. R.B.,No. 38.336 DECISIONS AND ORDERS337The complaint, as amended,' alleged in substance (a) that on June9, 1937, and at all times thereafter the respondent refused to bargaincollectivelywith the Union as the exclusive representative of therespondent's employees in an appropriate unit; (b) that the re-spondent through its officers and agents discouraged its employeesfrom joining the Union and from engaging in Union activities andencouraged, urged and coerced its employees to authorize a certaincommittee of employees to bargain collectively with the respondent,that on or about May 20, 1937, the respondent entered into an agree-ment with such committee respecting hours, wages, and working con-ditions, and that subsequently this committee became the Employees'Soy Bean Processing Association; (c) that at various times betweenApril 23, 1937, and June 27, 1937, the respondent discriminated inregard to the hire and tenure of employment of 17 named employees,thereby discouraging membership in the Union; and (d) that byall of the above acts and conduct the respondent interfered with,restrained, and coerced its employees in the exercise of their rightto self-organization and to engage in concerted activities for theirmutual aid and protection as guaranteed in Section 7 of the Act. OnNovember 2, 1937, the respondent filed its answer denying all thematerial allegations of the complaint and also setting forth affirmativematter.Pursuant to the notice, a hearing was held at Decatur, Illinois,from November 4 to 13, 1937, inclusive, before William R. Ringer,the Trial Examiner duly designated by the Board. The Board andthe respondent were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues wasafforded all parties.At the close of the presentation of its case the Board moved toamend the complaint to conform to the evidence.The Trial Ex-aminer granted the motion.At the same time the respondent movedto dismiss the case for want of jurisdiction and, in the event of thedenial of the motion, to dismiss the complaint as to each of the 17persons alleged to have been discriminatorily discharged within themeaning of Section 8 (3) of the Act. The Trial Examiner grantedthe respondent's motion to dismiss the complaint in so far as it allegeddiscriminatory discharges of Al Mowry, Ivan Perry, and P. J. Cobb,and overruled the motion with respect to the other persons namedin the complaint.All the respondent's other motions were over-ruled.At the close of the presentation of all the evidence the re-spondent in substance renewed these motions and they were over-ILThe complaint was amended by order of the Board on June 16,1938, to allege a viola-tion of Section 8 (2) of the Act so as to conform the allegations of the complaint to theproof adduced at the hearing. 338NATIONAL LABOR RELATIONS BOARDruled by the Trial Examiner.These rulings are hereby affirmed.During the course of the hearing the Trial Examiner made otherrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On February 16, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act, by discharging andrefusing to reinstate seven of the persons named in the complaint"because of their union activity and by committing other acts pro-scribed by Section 8 (1) of the Act, but that the respondent had notcommitted any unfair labor practice by discharging and refusing toreinstate the 10 other persons named in the complaint.He furtherfound that the respondent had not engaged in an unfair labor prac-ticewithin the meaning of Section 8 (5) of the Act.He recom-mended that the respondent cease and desist from the commission ofthe unfair labor practices, and, affirmatively, offer full reinstatementwith back pay to the seven employees found to have been discrimi-natorily discharged.He further recommended that the allegations ofthe complaint with respect to the discriminatory discharges of 10of the employees named therein and with respect to the unlawfulrefusal to bargain be dismissed.Thereafter the respondent filed Exceptions to the IntermediateReport and to various rulings of the Trial Examiner. The Board hasconsidered these exceptions and finds them to be without merit.Therespondent also submitted a document entitled "Analysis of EvidenceatHearing" and a brief, to both of which the Board has given dueconsideration.On May 5, 1937, the Board notified the respondent and the Unionthat they were entitled to apply for oral argument before the BoardinWashington, D. C., or for permission to file briefs.Neither partyapplied for oral argument.As stated above, the respondent hadpreviously filed a brief.On June 16, 1938, the Board issued an amendment to the complaintto conform the allegations to the proof.The respondent filed ananswer denying the amendment to the complaint, but qualifying itsdenial with an admission of certain facts which it set forth affirma-tively.Upon the entire record in the case, the Board makes the following : DECISIONS AND ORDERSFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT339The respondent, an Illinois corporation with its principal officeand place of business at Decatur, Illinois, is engaged in the manufac-ture and sale of byproducts of soy beans, consisting of oil, feed, grits,sausage seasoning, and flour.Practically all of the soy beans usedin the respondent's operations are obtained within the State of Illi-nois.The market value of finished products manufactured by therespondent during July, August, and September of 1937 was $223,-433.43.The respondent shipped from 80 to 90 per cent of this amountout of the State of Illinois.At the time of the hearing the respondentemployed between 45 and 50 employees in its plant.H. THE ORGANIZATIONS INVOLVEDFlour and Cereal Workers Union, No. 20765, is a labor organiza-tion affiliated with the American Federation of Labor, herein calledtheA. F. of L. Prior to the reception of its charter from theA. F. of L. the Union was known as the Labor Adjustment Board,as will appear hereinafter. It admits to membership all productionand maintenance employees of the respondent, except supervisoryand clerical employees, timekeepers, and chemists.Employees' Soy Bean Processing Association is a labororganiza-tion unaffiliated with any other labor organization. Its membershipis limited exclusively to employees of the respondent.M. THE UNFAIR LABOR PRACTICESA. Background of the unfair labor practicesIn 1935 a number of the respondent's employees joined an Ameri-can Federation of Labor local union which had been organized ata neighboring milling company at Decatur. James 0. Wright, anemployee and leader of the union movement after its revival amongthe respondent's employees in 1937, testified that in 1935 two ofthe respondent's employees were discharged because of their unionactivity.He also testified that all the employees, including himself,were warned by the respondent that membership in the Union wouldresult in their discharge.W. L. Shellabarger, the respondent's presi-dent, admitted at the hearing that he talked to the employees at thetime and told them that there were good and bad unions and thata good union would keep the employees working as they had been.117213-39-vol 8-23 340NATIONALLABOR RELATIONS BOARDOn cross-examination with respect to the discharges of the two em-ployees in 1935, he admitted that they had been discharged, but notfor union activity.Although unable to recall the incident in detail,he admitted, however, that a Mr. Schalman, a representative of theDepartment of Labor, had requested him to reinstate the men, thathe had "tentatively" agreed to do so, but that the two men werenever reinstated.In any event, the respondent's employees whosigned applications for membership in the American Federation ofLabor local union in 1935 abandoned their memberships and therewas no further union activity among the respondent's employeesuntil April 1937.B. Interference, restraint, and coercionIn the early part of April 1937 a number of the employees of therespondent decided to organize for the purposes of collective bar-gaining.They convened at the home of James O. Wright, one ofthe employees, on April 18, but nothing in particular was accom-plished.On April 23 another meeting was held, at which a petition,which stated in its caption that the employees signing agreed toorganize for the purposes of collective bargaining, was circulatedamong the employees in attendance.Thirty-eight signatures wereobtained to this petition.The next day a committee representingthis organization called upon Shellabarger and informed him of theirdecision to organize.In answer to a question Shellabarger statedthat he had no objection to the employees organizing and offered theservices of his attorney to assist in the organization.This offer wasrejected.Shellabarger then questioned the committee as to whetherthey were going to run their own affairs or seek outside assistance.The record does not disclose what answer was given him, but aftera short discussion the committee retired.On April 30 another meeting of the newly formed organizationwas held with 25 or 30 employees present.The name and form oforganization were agreed to, bylaws were adopted, and officers andcommittee chairmen were elected.A list, which refers to the or-ganization as the Labor Adjustment Board, containing the namesof the officers and committee chairman, was furnished Shellabargeron May 5, coupled with a request for a conference on May 7 betweenhim and a committee representing the Labor Adjustment Board.This request was granted.At the conference on May 7 the com-mittee stated that the Labor Adjustment Board had not fully com-pleted its organization and requested suggestions from Shellabargerconcerning further proceedings.Shellabarger stated that therespondent, could not participate in the formation of an employees'organization and, therefore, could not make any suggestions to the DECISIONSAND ORDERS341committee.At this conference the committee offered no evidence asto its representation of a majority of the employees and stated toShellabarger it had no demands at that time.During the course of these early organizational activities amongthe employees it appears that the respondent realized the inevitabilityof some form of organization among its employees.Nevertheless,even at that time the respondent's determination to prevent the de-velopment of any labor organization along lines objectionable to it isrevealed by the policy which it adopted and which was designed toconvince the employees of the futility of unionization by inspiringthem with a feeling of insecurity with respect to their employment.On April 23, the day on which the second organization meetingof the employees was held, three employees were discharged.OnMay 5, the day on which the list disclosing the names of the officersand of the committee chairmen of the Labor Adjustment Board washanded to Shellabarger, IT. L. Balding, chairman of the grievancecommittee of-this organization, was discharged.The following dayL. J. Garver, a millwright and also a member of the organization,was laid off. These discharges were followed by a bulletin posted inthe respondent's plant on May 8. The following is an excerpt fromthe bulletin :Since the price of beans advanced so greatly a few months agoithas been questionable as to whether the Company would bejustified in carrying on its business. In the effort to reduce costs,to secure greater efficiency and to continue its business, andthereby give employees steady work without reduction in wages,the Company in the last sixty days has reduced its force by layingoff the following employees.Following this statement was a list of the employees whose em-ployment had been terminated up to that date. It is clear from thesurrounding circumstances that this bulletin was designed to dis-courage union organization by an implied threat of further forcereduction.The effect of the respondent's policy on the youthful organizationis clearly apparent from the record.James O. Wright, feeling thatnothing was being accomplished by the Labor Adjustment Board,began to advocate affiliation with the A. F. of L. because of the needof a stronger and more militant organization.On the other hand,a number of the employees had become convinced by the respondent'sattitude and actions that the respondent would oppose any outsideorganization.They, therefore, were opposed to such affiliation.Therecord clearly reveals that the feeling was current among the em-ployees that the respondent would not tolerate affiliation with an out- 342NATIONAL LABOR RELATIONS BOARDside union and it was common talk among the employees that "Shella-barger didn't want any outside organization."At a meeting of the Labor Adjustment Board on May 13 a votewas taken on a motion to affiliate with the A. F. of L. The employeespresent voted 16 to 1 in favor of such affiliation, Paul Strausbaughcasting the only dissenting vote and then leaving the meeting.Beforehe left, however, he took down the names of all the employees who hadvoted in favor of affiliation.By the vote taken to affiliate with theA. F. of L. the Labor Adjustment Board ceased to exist and thisorganization became the Union.The next day a committee represent-ing the Union met with Shellabarger and presented him with thewritten demands of the Union, among which was a demand for a10-cent hourly wage increase for all employees.The petition of April23, containing the signatures of the 38 employees who had originallyjoined the organization that became the Labor Adjustment Board,was presented to Shellabarger as evidence that the Union representedamajority of the employees.Shellabarger stated that it might bepossible for him to grant a 5-cent hourly wage increase, but that hisbusiness was in a very bad condition.A general discussion regardingthe condition of the respondent's business followed and the meetingadjourned when Shellabarger agreed to give the committee an answerto its demands by May 20.Paul Strausbaugh was the only man who attended the meeting ofthe employees on the night of May 12 who was not in favor of affilia-tion with the A. F. of L. An employee named Macrafic, who hadvoted in favor of affiliation, asked-the other employees not to disclosehow he had voted because he was afraid of losing his job.There areindications that'the small number of employees in attendance at thismeeting as compared with the number who had previously joined theUnion was caused by fears similar to those expressed by Macraficand to a growing opposition, based on such fears, to the movement toaffiliate with the A. F. of L.Thus, on May 14 several employees, whowere members of the Labor Adjustment Board and who had not at-tended the meeting on the night before, held a meeting as a resultof which they began to circulate a petition bearing a caption to theeffect that the signers were opposed to an outside organization or toany form of representation other than an employees' representationplan such as had been originally planned.On the same day, aftertheUnion committee had met with Shellabarger, this petition con-taining 22 signatures was presented to him by the group opposingaffiliation with an outside organization.On May 18 the same groupcirculated another petition which designated William Nichols, PaulStrausbaugh, and Cecil Kopp, three of the employees, as the bargain-ing representatives of the employees %vhose signatures appeared there- DECISIONS AND ORDERS343on.Twenty-two signatures were also obtained to this document, anditwas also presented to Shellabarger.While the evidence does not show that the respondent openly fos-tered the formation of the organization of the employees opposingoutside affiliation, Henry Stevens, one of the employees participatingin circulation of the petition on May 14 in opposition to affiliation withthe A. F. of L., testified that he accompanied Lucas, leader of themovement, in soliciting signatures to this petition, and that, in eachinstance, Lucas told the employee approached that he had better signif he wanted to keep his job because Shellabarger did not want anoutside labor organization.Both Shellabarger and Sesenbaugh, the mill superintendent, de-nied that they even knew of the movement to affiliate until June 7,after the Union had received its charter from the A. F. of L. Thisishighly improbable in view of the close relationship between themanagement and the comparatively small number of employees inthe plant.Furthermore, Shellabarger must have understood the sig-nificance of the caption of the petition presented to him by the groupof employees opposed to affiliation with the A. F. of L., since the peti-tion stated that the signers thereof were opposed to affiliation withan outside labor organization.Shellabarger and Sesenbaugh alsodenied that they had anything to do with the formation of the opposi-tion group or with the selection of the bargaining committee com-posed of Strausbaugh, Kopp, and Nichols.Although Strausbaugh,who had cast the only vote against affiliation with the A. F. of L. onMay 13, lived next door to Sesenbaugh, both testified that Sesenbaughhad not received any information concerning the vote to affiliate fromStrausbaugh.William Nichols, also a member of the committeeopposed to affiliation with the A. F. of L., admitted that he had statedat one of the meetings that Sesenbaugh had been his bread and butterfor 20 years and that he would not go against his wishes. It is atleast very unusual that employees in the exercise of an unfetteredchoice of representatives should have selected men so closely con-nected with the management. In any event, when the denials ofShellabarger and Sesenbaugh are considered in their context withother facts appearing in the record, which we shall now discuss, theonly conclusion that can be reached is that Shellabarger and Sesen-baugh were kept fully informed of the organizational activities ofthe employees and that the respondent's actions were deftly calcu-lated and timed to discourage activity by the Union.On May 19 James O. Wright, leader of the Labor AdjustmentBoard from its inception and principal proponent of affiliation withthe A. F. of L., was discharged.His discharge assumes a specialsignificance from the respondent's ensuing conduct.At about thetime of Wright's discharge Sesenbaugh distributed a mimeographed 344NATIONAL LABOR RELATIONS BOARD,combined statement and questionnaire among the employees.Therecord is not altogether clear as to when these were distributed, butthey are in evidence and the date of May 20 appears in the lowerright-hand corner of each.The testimony does not indicate whetherMay 20 is the date on which they were distributed among the em-ployees or returned to Sesenbaugh, but it is clear they were in thehands of the employees after Wright's discharge.These documentscontained a statement giving a summary of the meetings betweenShellabarger and the two rival groups of employees, namely, thateach of the groups was claiming to represent a majority of the em-ployees and that the respondent was willing to bargain with thegroup which represented a majority, but was unable to determine thisfact because of their conflicting claims.The questionnaire followedthe statement and was in the form of a ballot upon which employeeswere to designate their choice of representatives.The following is asample form of the questionnaire :1.Name of employee -------------------------------2.Are you willing that a committee selected by a majority ofthe mill employees represent all of the employees for bargainingpurposes?Answer -----------------3. If an agreement is reached between the Company and anybargaining committee selected by a majority of the mill em-ployees respecting conditions and hours of work and pay, willyou abide by such agreement?Answer -----------------4. If you wish to be represented by a committee of the em-ployees for collective bargaining, please give the names of themembers of the committee you wish to represent you.AnswerSesenbaugh requested the employees to fill in the blank spaces andreturn the questionnaire to him within 24 hours.The result of thisballot was not known until the afternoon of May 20 when the com-mittee of Strausbaugh, Kopp, and Nichols again met with Shella-barger.Together a tabulation was taken of the questionnaires re-turned by the employees.This tabulation showed that a majorityof the employees had selected as their representatives the three mem-bers of the group opposing affiliation with an outside labor organiza-tion.It is significant that these three men assisted Shellabarger inmaking the tabulation.Shellabarger then announced that he wouldbargain with this committee and agreed to give all the employees anincrease in wages of 5 cents an hour.He also stated that due to thecondition of the respondent's business the hours of work would haveto be cut from 48 to 40 hours per week.When we view this selection of representatives conducted underthe auspices of the respondent in connection with Wright's discharge, DECISIONS AND ORDERS345it is not surprising that a committee composed of Strausbaugh, Kopp,and Nichols was selected as the bargaining representative of theemployees.The ' statement that was a part of the document uponwhich the employees were to designate their choice of representativesrefers to two committees that had met with Shellabarger, one com-posed of Davidson, Lucas, and Konrad, three of the leaders of theorganization in opposition to the Union, and the other composed ofWright, Snoke, and Grabb, a committee from the Union. Thedischarge of Wright, who was the acknowledged leader of the latterorganization, on the preceding day for union activity, as set forthhereinafter, was clearly intended by the respondent to influence theemployees in their choice of representatives.Unquestionably,Wright's discharge could leave no doubt in the minds of the em-ployees as to the organization favored by the respondent and neces-sarily operated as a restraint on their free choice of representatives.When the Union committee met with Shellabarger on May 20, thesame afternoon that the tabulation of the votes cast in the electionconducted by the respondent was taken, for an answer to its de-mands, they were informed by Shellabarger that the committee ofStrausbaugh, Kopp, and Nichols had been selected by a majorityof the employees as their representatives, and that he had enteredinto an agreement with them.Here again appears the deftness intiming its election to produce a selection of representatives whowere favorable to it and who could be used as a pretext for notbargaining with the Union.Shellabarger and the three members of the committee represent-ing the group opposed to outside affiliation all testified that therewas no difficulty in arriving at an agreement on May 20.As a mat-ter of fact, it appears from the record that no actual bargainingtook place, since Shellabarger merely stated that he would grant a5-cent hourly wage increase which the committee accepted.Sincethe decrease in the hours of work was proportionate to the increasein wages, it is clear that no benefit in increased compensation inuredto the employees by reason of the grant of the hourly wage increase.The employees were required to affix their names to the respond-ent's election questionnaires, thereby apprising the respondent ofthe names of the employees who refused to renounce their allegianceto the Union.Consequently, on June 1, Snow, Scammahorn, andGlen Wilber, three of the employees named in the complaint, weredischarged.All three employees were active in the Union and hadrefused to sign either of the petitions which were circulated by the°Strausbaugh,Kopp, and Nichols group. Scammahorn designatedWright, Grabb, and Snoke on the questionnaire as his choice of acommittee; Snow signed the questionnaire and returned it to Sesen-baugh without designating representatives; and Glen Wilber did not 346NATIONAL LABOR RELATIONS BOARDreturn his questionnaire.No other employees were discharged atthe time.The facts surrounding the discriminatory discharges ofthese three employees as well as of those to whom we have alreadyreferred will be discussed fully in Section C below.The discharges'arementioned here because they, reveal the discriminatory mannerin which the respondent used the information obtained by the re-spondent by means of the questionnaires.The next meeting between the Union committee and Shellabargeroccurred on June 7, after the Union had received its charter fromthe A. F. of L. Lumbert Betson, an A. F. of L. representative, waspresent, and a demand was made for recognition of the Union as thebargaining representative of the respondent's employees. In supportof this demand a document signed by a number of the employees waspresented to Shellabarger.This document having been lost at thetime of the hearing, there was considerable conflict in the testimonyas to the number of employees whose names were signed to it. Shella-barger, however, testified that he had copied the names from thedocument and had the list of names with him at the hearing.Hetestified that this list showed that 15 employees had signed this docu-ment.Shellabarger stated to the representatives of the Union thathe needed time to consider the Union's demands and the Union repre-sentatives agreed to return on June 9 for his answer.When they metagain on June 9 the committee of Strausbaugh, Kopp, and Nicholswas present also and Shellabarger informed the representatives ofthe Union that he had entered into an agreement with this committeeas representing the employees.The day following this meeting Sesenbaugh, in accordance withinstructions he had received from Shellabarger, met with the com-mittee of Strausbaugh, Kopp, and Nichols for the purpose of effect-ing a reduction in the number of employees, which, according toSesenbaugh and Shellabarger, had become necessary by reason of thecondition of the respondent's business.On the same day Sesenbaughnotified several of the employees, all members of the Union, that theywere to be laid off.When the Union members received this informa-tion a meeting of the Union was called for that night.At the meet-ing the members of the Union voted to strike. The following morn-ing the Union members went out on strike and picketed the plant.An examination of the method adopted on June 10 by Sesenbaughand the committee of Strausbaugh, Kopp, and Nichols to determinewhich employees should be dispensed with, clearly reveals the re-spondent's intention to discharge its employees who were members ofthe Union. Indeed, the delegation of this authority to Strausbaugh,Kopp, and Nichols, under the circumstances, was sufficient, eventhough not accompanied by specific instructions, to insure the "weed-ing out" of Union members from the respondent's employ.The DECISIONS AND ORDERS347"working schedule" fixed by this committee in conjunction withtion of this document it appears that all the employees to be re-tained in their regular capacity were members of the group who hadselected Strausbaugh, Kopp, and Nichols as their representatives.All of the other employees were placed on what was termed an "ExtraBoard."The record shows that many of the members of the Unionplaced on the "Extra Board" had more seniority with the respondentthan employees retained in a regular capacity.According to thetestimony of the committee and Sesenbaugh, only the last seven em-ployees on the "Extra Board" were to be dismissed.Among thoseseven there were three who were members of the organization repre-sented by Strausbaugh, Kopp, and Nichols.These three were em-ployees who had been in the respondent's employ for only a fewmonths and were evidently placed there to create some semblancethat seniority had been considered.The remaining four were mem-bers of the Union.On the same day that the "working schedule"was completed several of the employees were notified by Sesenbaughthat they were to be dismissed.Sesenbaugh, however, went evenfurther than the schedule, and Harold Wilber, George Snoke, andWayne Hill, all members of the Union, were advised that they werebeing laid off, whereas, according to the "working schedule," theywere not to be. Furthermore, the three employees who were mem-bers of the group represented by Strausbaugh, Kopp, and Nichols,who were to be laid off according to the "working schedule," re-mained in the employment of the respondent and were still employedat the time of the hearing. Strausbaugh was questioned on cross-examination regarding this departure by Sesenbaugh from the "work-ing schedule" and could offer no explanation for it.A brief summary of the foregoing findings will be helpful in pre-senting a clear picture of the respondent's interference with therights of its employees guaranteed under the Act.At the commence-ment of the union activities among the respondent's employees, whenthere was only one union, the respondent's policy was designed pri-marily to discourage any kind of organization of its employees. Thispolicy,which is reflected in a series of discriminatory dischargescoupled with various other unlawful acts which were clearly calcu-lated to inspire the employees with the fear of the loss of their jobs,unquestionably gave birth to the employees' organization opposingthe Union.Upon the advent of the rival organization the respondentimmediately utilized it as a means of thwarting the activities andorganization of the Union to which the respondent was opposed.Thereafter, all the respondent's actions were directed at the destruc-tion of the Union and substituting in its place bargaining representa-tives for the employees who were bargaining representatives in name 348NATIONAL LABOR RELATIONS BOARDonly.The respondent achieved its' objective largely by itself con-ducting the election 'for the bargaining representatives.Wright wasdischarged on the day preceding the election so that the psychologicaleffect of the discharge of the leader of the Union would be fresh inthe minds of its employees, thereby insuring the selection of the rep-resentatives of the rival organization.The election conducted by therespondent served several purposes. It furnished the respondent withbargaining representatives from the rival organization who werefavored by the respondent and who could be used as a pretext for notbargaining with the Union at a time when bargaining with the Unioncould be deferred no longer. In addition, it provided the respondentwith full information concerning its employees who had remainedloyal to the Union.This information was utilized discriminatorilyto discharge Union members, culminating in the discharges on June10, hereinafter discussed in detail, which virtually eliminated fromthe respondent's employ all employees who had indicated their choiceof the Union for their bargaining representative or had failed toreturn the questionnaire or had returned it without indicating anychoice.By delegating on that date to the committee of the rivalorganization authority to determine which employees should remainin the respondent's employ, the respondent assured itself that it dealtan effective death blow to the Union.We find that-the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form, join or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guar-anteed in Section 7 of the Act.C. The dischargesThe complaint alleged that the respondent discriminatorily dis-charged 16 named persons and discriminatorily refused to reinstateone named person For the sake of clarity, we will first deal withthe discharge of James 0. Wright, since the circumstances sur-rounding his discharge are peculiar to him alone.We will thenconsider collectively the discharge of seven employees and the re-fusals to reinstate two employees, since the respondent asserts thesame defense as to all of them. Thereafter we will discuss the dis-charges of four employees, as to three of whom the Trial Examinerdismissed the complaint at the hearing upon motion by the re-spondent, and as to the fourth of whom he° recommended dismissalin his Intermediate Report.Finally, we will consider the cases ofthe three employees named in the complaint who are shown by the DECISIONS AND ORDERS349evidence not to have been discharged prior to the strike but whowent out on strike on June 11 and were thereafter discriminatedagainst by the respondent.1.James 0. WrightJames 0. Wrighthad been employed by respondent as a beanprocessor for nearly 5 years prior to his discharge on May 19, 1937.He joined the local of the A. F. of L. in 1935 and was warned byShellabarger at that time to discontinue his membership.From theinception of the Union movement among the respondent's employeesin 1937 he was the acknowledged leader and chief proponent ofaffiliation of the Labor Adjustment Board with the A. F. of L.On May 19 Sesenbaugh called on Wright at his home and statedthatWright was discharged because he had left his post and hadallowed the temperature of the beans to become too high.He alsotoldWright that "you have had your clothes rolled up to go homeever since this thing started."Wright testified that no complaintregarding his work had ever been made to him individually at anyprior time by either Sesenbaugh or Shellabarger and that all thebean processors had been warned collectively at times to be carefulabout permitting the beans to become too hot, but that the conditionof the machinery made it almost impossible to prevent the over-heating of the beans at times.He also testified that Sesenbaughhad been following him around in the plant for 2 weeks prior tohis discharge watching every movement that he made.Shellabarger testified that Sesenbaugh had frequently complainedto him about Wright's work, but that some time prior to Wright'sdischarge he, Shellabarger, had consulted his lawyer who had ad-vised him not to discharge Wright because such action might be mis-construed because ofWright's union activity.This advice gaveWright a few days' grace, according to Shellabarger, but shortlythereafter the situation again became acute and Wright was dis-charged.Overheating the beans was not an uncommon occurrence among theemployees engaged in processing them. Sesenbaugh admitted thatthere were occasions when other employees had permitted the beansto become overheated and that these employees were not discharged.Balding, whose duty it was to keep the water-cooling system, whichcontrolled the temperature of the beans, in proper repair, testifiedthat on various occasions he was called upon three or four times a dayto adjust this machinery so that it would operate properly. In viewofWright's long period of satisfactory service the reason given forhis discharge is not persuasive.On the other hand the evidenceshows that Wright was the leader and most active member of the 350NATIONAL LABOR RELATIONS BOARDUnion and that his discharge occurred on the day preceding the dayon which the respondent conducted its election, namely, at a timewhen the psychological effect of his discharge could not fail to oper-ate as a restraint on the employees in their choice of representatives.Wright has been employed since his discharge but the employmentis not regular.He desires reinstatement.We find that the respondent in discharging Wright discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.2.V. L. Balding, L. J. Garver, Clifford Snow, James R. Scammahorn,Glen Wilber, Harold Wilber, Wayne Hill, Carl Grabb,andPaulSpainWe will first discuss the employment history, the union activity,and the circumstances surrounding the discharge of the above em-ployees separately and then the respondent's defense, which is thesame as to all of them.V. L. Baldingwas employed by the respondent on April 10, 1935,and was discharged on May 5, 1937.According to the respondent heoccupied the position of boiler room foreman.He was not a super-visory employee in a strict sense and his wages were the same as otherengineers employed by respondent, but he was considered to be incharge of the boiler room.Balding was very active in the organiza-tion of the Labor Adjustment Board and was made chairman of itsgrievance committee.On the same date that he was dischargedShellabarger had received the list from Wright which showed thatBalding was chairman of this committee.When he was dischargedhe was offered a position as a common laborer at 45 cents an hour,which he refused.He was earning 60 cents an hour at the time ofhis discharge.According to the respondent's own testimony Balding was con-sidered as being in charge of the boiler room. A necessary forcereduction would ordinarily eliminate employees with less seniorityand employees in a lower classification.Nevertheless, at the time ofBalding's discharge, James Scammahorn, whose rate of pay was the.same as Balding's, was retained, although he had less seniority andBalding was his superior.No explanation of this circumstance wasoffered by respondent at the hearing.Balding has had no regularemployment since his discharge.'L. J. Garver,amillwright, was employed on March 1935, and"laid off" on May 6, 1937. The reason given him by Sesenbaughfor his dismissal was a reduction in force.He was offered work as DECISIONS AND ORDERS351a common laborer at 45 cents an hour, which he refused. _Garver' wasearning 60 cents an hour at the time of his discharge.Garver was a member of the Union from its inception.At thetime of his discharge Sesenbaugh stated that he "didn't know howyou stand on this union business"but that "you wouldn't want Shella-barger to tell you how to plant apple trees."This reference was madebecause Garver had an apple orchard at his home.About 2 weekslater Garver was called back and given a contract to do some workat an agreed price of $16.While hewas engaged in this work he wastold that -he would replace Ivan Perry who was about to be dis-charged.Garver was requested by Lucas, a leader of the groupopposing outside affiliation,to sign the petition which was beingcirculated among the employees because "Shellabarger did not wantthe American Federation of Labor." Garver refused to sign.A dayor two after his refusal to sign the petition Sesenbaugh informedhim that Shellabarger had decided cgainst reemploying him to re-place Perry.Perry was discharged on May 11, but Garver was notallowed to replace him.At the time of the hearing Garver had earned approximately $200in other employment.The employment is not regular and he desiresreinstatement.Clifford Snowhad been in the respondent's employ as a maintenanceemployee for nearly 7 years prior to his discharge on June 2, 1937.On that date he was told that his position was being abolished, butthat there might be part-time work for him at some future date.Snow was very active in the formation of the Labor AdjustmentBoard and in the activities of the Union.The second organizationmeeting of the Labor Adjustment Board was held at his home. Snowrefused to sign either of the petitions which were circulated by thegroup opposing affiliation with the A.F. of L.and returned thequestionnaire given him by Sesenbaugh without designating anyrepresentative.He was one of the three employees discharged byShellabarger on June 1, which was shortly after the questionnaireswere returned to Shellabarger.It is also significant that, accordingto the bulletin posted in the respondent's plant on June 17, which isset forth below in Section D, the respondent had found it necessaryto employ "one or two maintenance men" because of the condition ofthe machinery.It is apparent from this bulletin that the respondentcould not dispense with the services performed by Snow for anylength of time and it became necessary to employ someone to take hisplace a little over 2 weeks after he was discharged.Snow was neveroffered reemployment.During the period from his discharge to the time of the hearingSnow -has earned$1,050 in other employment.It was not regular 352NATIONAL LABOR RELATIONS BOARDemployment and had terminated at the time of the hearing.Hedesires reinstatement.James R. Scammahorn,an engineer, was employed by the re-spondent on May 6, 1936, and was discharged on June 2, 1937.Hewas told that he was being laid off because the force was being re-duced.Scammahorn was active in the Union and at its meeting heldon May 13, 1937, made the motion to affiliate with the A. F. of L.The circumstances surrounding his discharge were similar to thecircumstances surrounding the discharge of Snow.Scammahorn re-fused to sign either of the petitions presented by the group opposingthe Union, voted for a- committee composed of Wright, Grabb, andSnoke, and was discharged on June 2, 1937. Scammahorn testifiedthat he desires reinstatement.Scammahorn has not received any regular employment since hisdischarge.Glen Wilberhad been in the respondent's employ for only a fewmonths prior to his dismissal on June 1, 1937.He was told that thereason for his discharge was a force reduction.Two men who wereemployed in the same capacity but whose term of employment withthe respondent was less than Wilber's were retained at the time cfhis discharge.The significant facts surrounding his discharge aresimilar to those surrounding the discharges of Snow and Scamma-horn.He refused to sign either of the petitions presented by thegroup opposing affiliation with the A. F. of L. and did not returnthe questionnaire given by Sesenbaugh.At the time of the hearinghe had earned approximately $20 since his 'discharge.He desiresreinstatement.Harold Wilber,amill helper, was employed by respondent onJanuary 4, 1935.On June 10, 1937, Sesenbaugh left word with Wil-'tier's father-in-law that he would be laid off.He was secretary-treasurer of the Union.According to the "schedule of work" pre-pared by the committee of Strausbaugh, Kopp, and Nichols, andSesenbaugh on June 10, he was placed on the "Extra Board," butwas not listed among the seven to be laid off.Nevertheless, he waslaid off.Wilber testified that he had earned approximately $1,075 in otheremployment since his discharge up to the time of the hearing, butthat this employment had ceased at the time of the hearing.Hedesires reinstatement.Wayne Hillwas an oil expeller employed by the respondent onJanuary 12, 1935.Sesenbaugh left a note at his home on June 10,1937, stating that he would be laid off.He was a member of theUnion, voted to strike, and joined the picket line when it was es-tablished on June 11.According to the "schedule of work" he wasnot.to be laid off.He has earned approximately $450 in other em- DECISIONS AND ORDERS353ployment since his discharge up to the time of the hearing.He de-sires to be reinstated.Paul Spainentered the respondent's employ on August 15, 1936.He was told by Sesenbaugh on June 10, 1937, that he would be placedon the "Extra Board," but, nevertheless, to report for work on June11.At the Union meeting on the night of June 10 he voted to strikeand did not return to work the next morning. After the picket linewas withdrawn in August he applied for reinstatement and was toldby Sesenbaugh that the matter of his reemployment would have tobe left to the employees who were then working. Later he was in-formed by Sesenbaugh that the employees voted against his reem-ployment.Spain desires reinstatement.Carl Grabbwas a mill helper who began his employment with therespondent on March 13, 1934.He was earning 57 cents an hour onJune 10, 1937., Although Grabb was not notified on that date thathe was to be laid off, he voted to strike with the other members ofthe Union at the meeting held that night. The following morning herequested a leave of absence from Sesenbaugh, which was granted.Grabb was a member both of the Union and the organization oppos-ing the Union.Apparently he requested a leave of absence to retainthe good will of both groups of employees. This was due to the factthat his wife operated a store and credit had been extended to manyof the employees.After 2 weeks, Grabb concluded that the moneydue him was not going to be collected and applied for reinstatement:He was told by Sesenbaugh that "it was up to the employees" whowere then working.The employees voted against his reemploymentabout 30 days after his application for reinstatement.Grabb has had no regular employment since the date of'his appli-cation for reinstatement.He desires reinstatement.The respondent's defense as to the above nine employees.The're-spondent's defense to the above discharges is that there had been afailure of the soy bean crop in the spring of 1937, and that early inApril of that year the beans reached a prohibitive price, therebycausing nearly all the plants engaged in the business of manufac-turing byproducts of soy beans to shut down.Therefore, it isclaimed, Shellabarger and Sesenbaugh decided to dispense with theservices of every employee who did not perform absolutely necessarywork.Although several employees were discharged or laid off inApril and May, no definite policy respecting force reductions wasadopted until after the respondent received its May bank statementwhich disclosed that the plant had operated at a loss for that month.Sesenbaugh was then requested by Shellabarger to work out someplan for a general force reduction. In accordance with these instruc-tions, on June 10, Sesenbaugh and the committee of Strausbaugh,Kopp, and Nichols worked out a plan for the operation of the plant 354NATIONALLABOR RELATIONS BOARDon a basis which necessitated laying off some of the employees.Therespondent's witnesses testified that the order in which employeeswere to be laid off was determined by such considerations as seniorityand the number of dependents supported by each individual, em-ployee, and that no consideration was given to membership in anyparticular organization.When this testimony is examined in the light of the findings setforth above and the facts surrounding the individual discharges, theconclusion is inescapable that the condition of the respondent's busi-ness was not the real reason for the discharges.According to thetestimony of the respondent's own witnesses there were enough beanson hand to keep the plant running until September without a re-duction of the force. In addition, it appears that on September 8,1937, the respondent was able to enter into a contract with the Em-ployees' Soy Bean Processing Association, which was the name as-sumed by the employees' organization opposing affiliation with anoutside union, providing for a, general wage increase for all of theemployees.This raise was made possible, Sesenbaugh testified, byreason of a bumper soy bean crop which had materialized in Sep-tember.Only 17 employees were laid off by the respondent, andyet, from the date of the strike up to the date of the hearing 18 newmen were employed.None of the employees who were laid off bythe respondent were ever offered reemployment, and those who ap-plied for reinstatement were refused employment.These factscoupled with the respondent's policy ' of consulting the group op-posing the Union in determining its force reductions, which resultedin the discharge of Union members only, compel the conclusion thatthe condition of the respondent's business was not the real reason forthe lay-offs and discharges.We find that the respondent in discharging Balding, Garver, Snow,Scammahorn, Glen Wilber, Harold Wilber, and Wayne Hill, and iurefusing to reinstate Spain and Grabb, discriminated in regard totheir hire and tenure of employment, thereby discouraging member-ship in the Union and interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section 7of the Act.3. Ivan Perry, P. J. Cobb, Al Mowry,andGuy StevensIvan Perry,amillwright, had been employed by the respondentfor approximately 4 years prior to his discharge on May 11, 1937.It appears that he had a physical examination shortly before hisdischarge which disclosed that he was suffering from a highly in-fectious disease.I-Iewas requested by the respondent to take medicaltreatment.Perry testified at the hearing that he had not done so DECISIONS AND ORDERS355because of the expense.Upon his refusal to take the treatment hewas discharged.P. J. Cobb, Al Mowry,andGuy Stevens.These three employeeswere discharged on April 23, 1937. In the case of Cobb no evidencewas introduced at the hearing.The reason given for the dischargeof Al Mowry was that he was 67 years of age and was sufferingfrom arthritis to such an extent that he was unable to do his work.Guy Stevens was discharged because he only had one eye.While itis apparent that this fact was known to the respondent for sometime, the matter was brought to its special attention just prior to thetime of Stevens'discharge with reference to the respondent's liabilityinsurance.His son, Gaylor Stevens, was employed to replace hisfather 2 weeks after his father's discharge.Conclusion.None of these four employees had been active in anylabor organization at the time of their respectivedischarges.Uponmotion of the respondent at the hearing the Trial Examiner dis-missed the complaint as to the last three of these employees on theground that the evidence did not show that they were discharged forunion activity.As to the fourth,the Trial Examiner in his Inter-mediate Report recommended the dismissal of the allegations of thecomplaint setting forth his discriminatory discharge.We concur in the Trial Examiner's conclusion that these four em-ployees were not discharged for union activity.4. Snoke, Fortner,andGaylor StevensGeorge Snokebegan his employment with the respondent on De-cember 27, 1934, as a millhelper.He was a member of the Unionand was told by Sesenbaugh on June 10, 1937, that he was beinglaid off.On the morning of June 11, after the beginning of thestrike (discussed in SectionD, infra),he was requested by Sesen-baugh to go to work.He reminded Sesenbaugh that he had beentold that he was to be laid off and stated that he had made otherarrangements.At the Union meeting held the preceding night hehad voted to strike.He went out on strike with the other Unionmembers.He has never made application for reinstatement and atthe time of the hearing was regularly employed.He testified, how-ever, that he desired reinstatement to his former position with re-spondent.Glen Fortnerhas been in the respondent's employ as a laborer sinceOctober 1936.Like Snoke, he was told by Sesenbaugh on June 10that he would be laid off, but was requested by Sesenbaugh the nextday to go to work shortly after the strike began.He did not returnto work but joined the strikers.Fortnerwas a memberof the Unionand has never made application for reemployment.At the time of117213-39-vol 8-24 356NATIONAL LABOR RELATIONS BOARDthe hearing he was regularly employed but testifiedthathe wantedhis position with the respondent back.Gaylor Stevenswas employed as a laborer after his father was dis-charged onApril 27, 1937.He was not laid off but voted to strikeand joinedthe picketline.Stevens has had no regular employmentsince thestrike beganand has never made application for reinstate-ment to his former position with the respondent.Further findings with respect to these three men, based on therespondent's discriminatory acts against them during the course ofthe strike are set forth below in Section D.D. The strike of June 10 and the discrimination against the strikingemployeesWhen the members of the"Union who were still in the respondent'semploy learned on June 10 of the discriminatory discharges of theirmembers on that date, the feeling was prevalent among them that itwas only a matter of time before all of those who remained loyal totheUnion would be discharged.A meeting was called for thatnight and the members voted to strike.The next morning theUnion began to picket the plant.A number of the employees whohad not participated in the strike vote, some of whom were mem-bers of the rival organization,quit work and joined the picket line.The evidence is clear that the strike was caused by the respondent'sdiscriminatory discharges of Union members.After the strike had been in progress approximately a week thefollowing bulletin was posted in the respondent's plant :June17, 1937.BULLETIN TO ALL EMPLOYEESThe condition of the machinery in the plant requires nowthat we reemploy one or two maintenance men, also possibly inthe near future,we will be able to give work to one or two millhands.The question arises as to whether or not we should offer main-tenance work to the men who were laid off sometime ago and whoare now on the picket line.Before making any decision on thisquestion,theManagement wishes to know the attitude and de-sires of the Employees Committee and accordingly the questionwas put to your Employees Committee as to whether or not theManagement should offer to rehire one or two of the maintenancemen who are now on picket duty.After due deliberation,the Employees Committee advised theManagement that they were opposed to the rehiring of any ofthe maintenance men who have been on picket duty and sug- DECISIONS AND ORDERS357gested that the Management look elsewhere for new men to per-form the duties of maintenance work as required:The Management also advised the Employees Committee thatat least one of the striking former employees had requested thathe be reinstated and re-employed inasmuch as he had changedhis mind relative to which employees organization he desired tobecome affiliated with.The Management also told the Employ-ees Committee that they were going to leave this question up fordecision with the employees of the company and requested thatthe Employees Committee canvass the members of their organi-zation and report back their advice as to the method of handlingthis problem.Yours very truly,SHELLABARGER GRAIN PRODUCTS COMPANY,(Signed)W. L. SHELLABARGER,President.This bulletin and the circumstances described above, surroundingthe applications of Carl Grabb and Paul Spain for reinstatement,show conclusively that it was the respondent's intention not to reem-ploy any of the striking employees.The delegation of authority bythe respondent to the group opposing the Union to assist the re-spondent in determining a reduction of forces having proved suc-cessful in eliminating Union members from the respondent's employon June 10, the respondent again delegated to that group authorityto commit further acts of discrimination against the striking em-ployees by empowering them to determine which striking employees,if any, should be reinstated.The group decided not to rehire em-ployees who had been on picket duty. Thus, as shown above, CarlGrabb and Paul Spain, the only employees who made applicationfor reinstatement, were rejected by the members of the Strausbaugh,Kopp, and Nichols organization, which rejection was upheld bySesenbaugh.There can be no doubt that the applications of anyof the striking employees would have met the same fate at the handsof the Strausbaugh, Kopp, and Nichols organization as the applica-tions of Spain and Grabb, and that such was respondent's premedi-tated design in adopting this policy.The respondent thereby con-clusively and effectively' precluded any possibility of the strikingemployees' obtaining reemployment with the respondent.None of the members of the Union whom the respondent claimedwere "laid off" because of the condition of its business, nor any ofthe striking employees, were ever offered reemployment. Some of thestriking employees sought and obtained new employment elsewhere,thus clearly evidencing that they had interpreted the action of therespondent as signifying that they were discharged.To say, under 358NATIONAL LABOR RELATIONS BOARDthese circumstances, that because the striking employees did not makeapplication for * reinstatement they were not refused employmentwould be to penalize them for not going through a vain procedure.2Under the Act the striking employees retained their status asemployees.The same obligation was imposed upon the respondentby the Act not to discriminate in regard to their hire and tenure ofemployment that had existed while they were still working and notparticipating in the strike. In addition, we have held that employeeswho go out on strike because of an unfair labor practice are entitledto reinstatement upon application.Therefore, the imposition of thecondition, which had the effect of denying the striking employeesemployment if and when they ceased striking, was discrimination inregard to their hire and tenure of employment.As we have shown under Section 4 above, George Snoke, GlenFortner, and Gaylor Stevens, all named in the complaint, were notdischarged in the first instance, but were among those who joinedthe strike as a protest against the discriminatory discharge of unionmembers.We find, however, that the policy adopted by the re-spondent on June 17, 1937, of submitting the hire and tenure ofemployment of the striking employees to the Strausbaugh, Kopp, andNichols group constituted a discrimination in regard to the hire andtenure of these three men.The record discloses that there were other striking employees notnamed in the complaint. Since they were subject to the same policyof discrimination as the three men- named in the complaint they arealso entitled to reinstatement to their former positions with re-spondent.E. The respondent's relations with the Employees' Soy Bean Proc-essing Association; the contractIn the early part of September 1937, the loosely formed associa-tion of employees represented by . Strausbaugh, Kopp, and Nicholsassumed a more formal organization.A lawyer was consulted andbylaws and a constitution were drafted.Thereafter, at a meeting inthe "Specialty House," a part of the respondent's plant, the con-stitution and bylaws were voted upon and adopted, and this organi-zation became the "Employees' Soy Bean Processing Association."The evidence adduced at the hearing discloses that this was the onlymeeting ever held by the Association or its predecessor.At least oneof the employees admitted that he attended the meeting duringworking hours without loss of pay.2Matter ofCarlisle Lumber Company. andLumber & SawmillWorkers' Union, Local2511,Onalaska,Washington and Associated Employees of Onalaska,Inc., Intervener, 2N. L. R. B. 248, 94 Fed. (2nd) 138, cert. den., 304 U , S. 575. DECISIONSAND ORDERS359Coincidental with the official organization of the Association therespondent entered into a written contract on September 8 with theAssociation, providing for a wage increase and outlawing strikesduring the life of the contract.According to its terms this contractis to remain in force until October 1, 1938.Under the circumstances which we have already set forth, it isclear that the contract of September 8 with the Association is in-valid.The growth of this organization was largely, if not entirely,due to the respondent's acts of interference, restraint, and coercion inpursuance of its design to destroy the Union. It is clear that thegranting of the contract was the consummation of the respondent'sunlawful course of conduct and as such constituted an interferencewith the rights of self-organization guaranteed to the employeesunder the Act.We find that the respondent, by discriminatorily dischargingJames O. Wright, the leader of the Union, on May 19, 1937, andconducting an election among its employees on the following daywhen the psychological effect of the discharge would operate as arestraint upon the free choice of representatives by the employees;by discriminatorily discharging Union members with the assistanceof the committee of Strausbaugh, Kopp, and Nichols and its suc-cessor organization, the Employees' Soy Bean Processing Associa-tion; by entering into the contracts with said committee and saidAssociation; and by other acts, has discouraged membership in theUnion and encouraged membership in the Association, thus assistingand contributing support to the Association, and has thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7. of the Act.We further find thatthe contract of September 8, 1937, between the respondent and theEmployees' Soy Bean Processing Association is void and of no effect.F. The alleged refusal to bargain collectively1.The appropriate unitThe respondent in its answer admitted the allegations of the com-plaint that its production and maintenance employees, except super-visory and clerical employees, timekeepers, and chemists, constitute aunit appropriate for the purposes of collective bargaining.At no timewas the propriety of this unit questioned by any of the parties.We find that the production and maintenance employees of the re-spondent, except supervisory and clerical employees, timekeepers, andchemists, constitute a unit appropriate for the purposes of collectivebargaining, and that such a unit insures to the employees the fullbenefit of their right to self-organization and collective bargaining,and otherwise effectuates the policies of the Act. 360NATIONAL LABOR RELATIONS BOARD2.Representation by the Union of a majority in the appropriate unitAn examination of the facts which we have already set forth failsto show that the Union represented a majority of employees in theappropriate unit on any of the dates on which it is alleged that therespondent refused to bargain collectively with the Union.The meet-ing on May 14 between Shellabarger and the Union committee was thefirst time that the Union made demands and requested the respondentto bargain collectively with it.At that time the Union submitted thepetition of April 28, containing 38 names as evidence that it repre-sented a majority of the respondent's employees.Shellabarger and-the committee of the Union agreed that the committee would return onMay 20, for an answer to the Union's demands.While there is no doubt from the record that the respondent's atti-tude and conduct was largely responsible for the formation of thegroup in opposition to the Union, the 38 employees who signed thepetition of April 28 had agreed to participate in an employee repre-sentation plan which later was named the Labor Adjustment Board.Only 15, less than half of the original signers of the petition of April28, voted to affiliate with the A. F. of L. on May 13, and thus becamemembers of the Union.Therefore, there is nothing in the record toindicate that the Union, when it requested the respondent to bargainon May 14, represented employees other than the 15 who had voted toaffiliate with the A. F. of L. Since this was less than a majority ofthe respondent's employees, we cannot say that Shellabarger's actionon May 14 and May 20 constituted a refusal to bargain with the repre-sentative of a majority of the respondent's employees.The same istrue of the meetings on June 7 and June 9, after the Union had deceivedits charter from the A. F. of L. The evidence presented to Shella-barger on those dates was not sufficient to show that the Union repre-sented a majority of the employees.Inasmuch as the evidence does not warrant the conclusion thatthe Union represented a majority of the employees within the appro-priate unit on the pertinent dates on which a refusal to bargain couldhave taken place, we find that the respondent did not refuse to bar-gain collectively with the exclusive representative of its employees,within the meaning of Section 8 (5) of the Act. In consequence, theallegations of the complaint that the respondent unlawfully refusedto bargain collectively with the Union as the exclusive representa-tive of its employees within the meaning of Section 8 (5) of the Actwill be dismissed.IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re- DECISIONS AND ORDERS361spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and have led, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging in such practices.Moreover, we shall order the respondentto take certain affirmative action which we deem necessary to effec-tuate the policies of the Act.We have found that James 0. Wright, V. L. Balding, L. J. Garver,Clifford Snow, James R. Scammahorn, Glen Wilber, Harold Wilber,and Wayne Hill were all discriminatorily discharged. In accord-ance with our usual practice we will order their full reinstatementwith back pay.' Since, however, the Trial Examiner in his Interme-diate Report found that V. L. Balding, L. J. Garver, and WayneHill were not discriminatorily discharged and did not recommendtheir reinstatement, we will exclude from the computation of theirback pay the period from February 16, 1938, the date of the Inter-mediate Report, to the date of the order herein.This follows ourrule that the respondent could not have been expected to reinstatethe discharged employees after it received the Intermediate Report.recommending the dismissal of the complaint as to these three em-ployees.3Since we have found Carl Grabb and Paul Spain were discrimi-natorily refused reinstatement upon application therefor, we willorder their full reinstatement with back pay.We have found that the strike commencing on June 11 was thedirect result of the respondent's unfair labor practices.We havefurther found that on June 17, 1937, the respondent discriminatedin regard to the hire and tenure of employment of the strikingemployees.We will, therefore, order the full reinstatement withback pay of George Snoke, Glen Fortner and Gaylor Stevens. Sincethe Trial Examiner did not recommend the reinstatement of thesepersons in his Intermediate Report, we will exclude from the com-putation of their back pay the period from February 16, 1938, thedate of the Intermediate Report, to the date of the order herein.We have found that the respondent's unlawful course of conductinterferedwith' and contributed support to the Association.Weshall, therefore, order the respondent to withdraw all recognition'Matter of E R. Heffelfinger Company, IncandUnitedWall Paper CraftsofNorthAmerica, Local No.6, 1 N. L. R. B. 760. 362NATIONAL LABOR RELATIONS BOARDfrom and to disestablish the Association and not to give effect to thecontract of September 8, 1937, with this organization.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Flour and Cereal Workers Union, No. 20765 and Employees'Soy Bean Processing Association are labor organizations within themeaning of Section 2 (5) of the Act.2.All the employees who went out on strike on June 11, 1937, wereemployees on June 17, 1937, the date of the respondent's discrimina-tion against them.3.The respondent, by discriminating in regard to the hire andtenure of employment of James O. Wright, V. L. Balding, L. J.Garver, Clifford Snow, James R. Scammahorn, Glen Wilber, HaroldWilber,Wayne Hill, Paul Spain, Carl Grabb, and 'George Snoke,Glen Fortner, and Gaylor Stevens and other striking employees, andeach of them, and thereby discouraging membership in, the Flourand Cereal Workers Union, No. 20765, and its predecessor organiza-tion, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The respondent, by interfering with the administration of theEmployees' Soy Bean Processing Association and contributing sup-port thereto, has engaged in and is engaging in an unfair laborpractice within the meaning of Section 8 (2) of the Act.5.The respondent, by interfering with, restraining and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.7.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act; and, in discharging IvanPerry, P. J. Cobb, Al Mowry, and Guy Stevens, has not engaged inunfair labor practices, within the meaning of Section 8 (3) of theAct.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Shellabarger Grain Products Company, Decatur, Illinois,its officers, agents, successors, and assigns, shall : DECISIONS AND ORDERS3631.Cease and desist from :(a)Discouraging membership in Flour and Cereal Workers UnionNo. 20765, or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or in anymanner discriminating in regard to their hire and tenure of employ-ment or any term or condition of their employment because of mem-bership or activity in connection with such labor organization;(b) In any manner interfering with the administration of theEmployees' Soy Bean Processing Association, or with the formationor administration of any other labor organization of its employees,and from contributing support to the Employees' Soy Bean Proc-essing Association or any other labor organization of its employees;(c)Giving effect to its September 6, 1937, contract with Em-ployees' Soy Bean Processing Association;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection.2.Take the following affirmative action which the Board finds vs illeffectuate the policies of the Act :(a)Offer to James O. Wright, V. L. Balding, L. J. Garver, Clif-ford Snow, James R. Scammahorn, Glen Wilber, Harold Wilber,Wayne Hill, Carl Grabb, and Paul Spain immediate and full rein-statement to their former positions without prejudice to their senior-ity and other rights and privileges;(b)Make whole James O. Wright, Clifford Snow, James R.Scammahorn, Glen Wilber, and Harold Wilber, for any loss of paythey have suffered by reason of their respective discharges, by pay-ment to each of them of a-sum of money equal to the amount whichliewould normally have earned as wages during the period fromthe date of his discharge to the date of such offer of reinstatement,less any amount earned by him during such period ;(c)Make whole V. L. Balding, L. J. Garver, and Wayne Hill forany loss of pay they have suffered by reason of their respective dis-charges, by payment to each of them of a sum of money equal tothat which he would normally have earned as wages from the dateof his discharge to February 16, 1938, the date of the IntermediateReport of the Trial Examiner, and from the date of this order tothe date of such offer of reinstatement, less any amounts earned byhim during such periods;(d)Make whole Carl Grabb and Paul Spain for any loss of paythey have suffered by reason of the respondent's refusal to reinstate 364NATIONAL LABOR RELATIONS BOARDthem, by payment to each of them a sum of money equal to thatwhich he would normally have earned as wages from the date ofthe respondent's refusal to reinstate him to the date of such offerof reinstatement, less any amounts earned by him during suchperiod;(e)Offer to George Snoke, Glen Fortner, and Gaylor Stevens andall other employees who were on the last pay roll prior to June 11,1937, and who went on strike on June 11, 1937, immediate and fullreinstatement to their former positions, without prejudice to theirseniority and other rights or privileges;(f)Make whole George Snoke, Glen Fortner and Gaylor Stevensfor any loss of pay they have suffered by reason of the respondent'srefusal to reinstate them, by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wagesfrom June 17, 1937, the date of the respondent's refusal to reinstatethem, to February 16, 1938, the date of the Intermediate Report ofthe Trial Examiner, and from the date of this order to the date ofsuch offer of reinstatement, less any amount earned by him duringsuch period;(g)Make whole all other employees who were on the last pay rollprior to June 11, 1937, and who went out on strike on June 11, 1937,for any losses they may suffer by reason of any refusal or failureto offer them reinstatement in accordance with paragraph 2 (e) ofthis order, by payment to them of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom the date of this order to the date of such offer of reinstate-ment, less the amount earned by him during such period;(h)Withdraw all recognition from the Employees' Soy BeanProcessing Association as the representative of any of its employeesfor the purpose of dealing with it in respect to grievances, labordisputes, wages,'rates of pay, hours of employment, and other con-ditions of employment, and completely disestablish said organizationas such representative;(i)Immediately post notices to all its employees in conspicuousplaces in its plant, and maintain such notices for a period of at leastthirty (30) consecutive days, stating (1) that the respondent willcease and desist in the manner set forth in paragraph 1 (a), (b),(c), and (d) ; (2) that the respondent withdraws all recognition ofEmployees' Soy Bean Processing Association as a representative ofits employees and completely disestablishes it as such representative;and (3) that the contract executed with Employees' Soy Bean Proc-essing Association is void and of no effect 7 DECISIONS AND ORDERS365(j)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.And it is further ordered that the complaint be, and it hereby is,dismissed in so far as it alleges that respondent had engaged in anunfair labor practice within the meaning of Section 8 (5) of theAct; and that the allegations of the complaint stating that therespondent discriminatorily discharged Ivan Perry, P. J. Cobb, AlMowry, and Guy Stevens within the meaning of Section 8 (3) ofthe Act be, and they hereby are, dismissed.